DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/14/2019.
Applicant's election with traverse of claims 1-14 and 17-21 in the reply filed on 07/25/2022 is acknowledged.  The traversal is on the ground(s) that the groups are sufficiently related that a thorough search for the subject matter of any one group would necessarily encompass a search for the subject matter of the remaining group.  This is not found persuasive.  While Examiner disagrees with Applicant’s argument that there would not be a serious search burden if all invention groups were examined, the restriction was made on the basis of unity of invention (371 application).  Because the invention groups lack unity of invention relative to the shared technical features of claim 1, the restriction requirement is deemed proper.  The application contains inventions or groups which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least a portion of the wall surface” as in claim 1; “a part” as in claim 7; “a portion of the wall surface” as in claim 12; “a planar or essentially planar wall surface portion” and the second grooves “extend at an angle with respect to the first grooves” as in claim 13; “a major part” of the front wall surface as in claim 17; “the entire” front wall as in claim 18; “a major part” of the wall surface as in claim 19; and “a portion” of the front wall surface as in claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  It is noted that Applicant presents in Figure 1 that the surface pattern is entirely covering all of the chip pocket’s wall surface.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 recites in line 2 that the surface pattern covers “a major part” of the front wall surface.  However, the term “major part” is a relative term which renders the claim indefinite. The term “major part” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. How much is “major”.  
For purposes of expediting prosecution “a major part” will be interpreted as –a majority-- of the front wall surface.  Further clarification is needed.
Claims 18 recites in line 2 that the surface pattern covers “the entire” front wall surface.  There is insufficient antecedent basis for “the entire” since no “entire” front wall surface has been introduced in the claim.  Further clarification is needed.
Claim 19 recites in line 2 that the surface pattern covers “a major part” of the wall surface.  However, the term “major part” is a relative term which renders the claim indefinite. The term “major part” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. How much is “major”.  For purposes of expediting prosecution “a major part” will be interpreted as –a majority—of the wall surface.  Further clarification is needed.
Claim 20 recites in line 2 that the surface pattern covers “the entire” wall surface.  There is insufficient antecedent basis for “the entire” since no “entire” wall surface has been introduced in the claim.  Further clarification is needed.
Claim 21 recites in lines 2-3 “the front wall surface”.  There is insufficient antecedent basis for “the front wall surface”, since no “front wall surface” has been previously introduced in claim 21 or claim 1, from which claim 21 directly depends on.  The Examiner notes that claim 7 is the one that introduces the limitation “front wall surface”.  Further clarification is needed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6-10, 12, 17-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waggle et al. US 7,546,786 (hereafter—Waggle--).
In regards to claim 1, Waggle discloses (as on Figures 1-19), a tool body (105) for a milling tool (100), the tool body (105) comprising: a front end (machining end 115) and a rear end (axially opposite to the machining end) between which a centre axis (110) and a peripheral envelope surface (refer to the envelope surface between both ends) extend, the tool body (105) being configured to be rotated (when in operation to machine a workpiece) in a direction of rotation around the centre axis (110); at least one insert seat (125) formed in a transition between the front end (115) and the peripheral envelope surface (see at least Figures 2 and 3), wherein the insert seat (125) is configured to support a cutting insert (130) arranged to be mounted therein (see Figures 2-4); a chip pocket (120) provided in front (in the same way as presented by Applicant) of the insert seat (125) in the direction of rotation (see Figure 4), wherein the chip pocket (120) is delimited by a wall surface (refer to the wall surface of the chip pocket 120), and a surface pattern (155/1155/5155 as in Figures 2-5, 14, and 18) including a plurality of first grooves (see Figures 2-5, 14 and 18, and refer to any groove disposed between ridges, apex knurled squares, or rounded projections) and second grooves (see Figures 2-5 and 14, and refer to any other groove disposed between ridges, apex, knurled squares, or rounded projections) formed on at least a portion (as shown in Figures 2-3) of the wall surface (surface of the chip pocket 120), wherein the second grooves intersect (via ridge, apex or squares portions to) the first grooves and wherein each groove of the first grooves and/or each groove of the second grooves has a concave groove profile (see Figures 4 and 5).

    PNG
    media_image1.png
    525
    633
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    688
    782
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    645
    707
    media_image3.png
    Greyscale

In regards to claim 3, Waggle discloses the tool body according to claim 1, Waggle also discloses that (in Figure 14) the first grooves (see annotated Figure 14 above) are arranged such that two neighbouring first grooves are immediately adjacent to each other.
In regards to claim 4, Waggle discloses the tool body according to claim 1, Waggle also discloses that the concave groove profile arc shaped (see Figure 5 above).
In regards to claim 6, Waggle discloses the tool body according to claim 4, Waggle also discloses that a radius of curvature (R1 as in annotated Figure 5 above) of the concave groove profile of the first grooves is equal to a radius of curvature (R2 as in annotated Figure 5 above) of the concave groove profile of the second grooves.
In regards to claim 7, Waggle discloses the tool body according to claim 1, Waggle also discloses that the wall surface (of the chip pocket) includes a front wall surface (150) facing the insert seat (125), wherein the surface pattern (155/1155/5155 as in Figures 2-5, 14, and 18) covers at least a part of the front wall surface (see Figures 2-3).
In regards to claim 8, Waggle discloses the tool body according to claim 1, Waggle also discloses that the surface pattern (1155/5155 as in Figures 14 or 18) includes a plurality of protrusions (knurled squares or bumps 5162) formed between the first and second grooves (see annotated Figures 14 and 18 above), each protrusion being delimited by two neighbouring first grooves and two neighbouring second grooves (see annotated Figures 14 and 18).
In regards to claim 9, Waggle discloses the tool body according to claim 8, Waggle also discloses that wherein each protrusion (knurled squares or bumps 5162) forms a ridge (refer to the flat plateau formed by an upper surface of the knurled squares or to an upper most tip of bumps 5162) extending along the first grooves.
In regards to claim 10, Waggle discloses the tool body according to claim 8, Waggle also discloses that each protrusion (bumps 5162), as seen in a sectional view orthogonal to a length extension of the first or the second grooves, has a rounded top (note that since bumps 5162 define a bumpy surface, which as seen in Figure 18 is of a substantially bubble shape, then the top of each bump 5162 has to be rounded in a sectional view orthogonal to the length extension of the first or the second grooves).
In regards to claim 12, Waggle discloses the tool body according to claim 1, Waggle also discloses that the first grooves are parallel to each other and/or the second grooves are parallel to each other on at least a portion of the wall surface (see Figures 2-4).
In regards to claim 17, Waggle discloses the tool body according to claim 1, Waggle also discloses that the wall surface includes a front wall surface (150) facing the insert seat (125), wherein the surface pattern covers –a majority-- of the front wall surface (see Figures 3, 9 and 10).
In regards to claim 18, Waggle discloses the tool body according to claim 1, Waggle also discloses that the wall surface includes a front wall surface (150) facing the insert seat (125), wherein the surface pattern covers –an-- entire front wall surface (see Figures 3, 9 and 10).
In regards to claim 19, Waggle discloses the tool body according to claim 1, Waggle also discloses that the wall surface includes a front wall surface (150) facing the insert seat (125), wherein the surface pattern covers --a majority-- of the wall surface (see Figures 3, 9 and 10).
In regards to claim 20, Waggle discloses the tool body according to claim 1, Waggle also discloses that the wall surface includes a front wall surface (150) facing the insert seat (125), wherein the surface pattern covers –entirety-- the wall surface (see Figures 9 and 10).
In regards to claim 21, Waggle discloses the tool body according to claim 1, Waggle also discloses that the first grooves are parallel to each other and/or the second grooves are parallel to each other on at least a portion of --a front-- wall surface (see Figures 2-4).
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5, 11, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waggle et al. US 7,546,786 (hereafter—Waggle--) as applied to claims 1 and 4 above.
In regards to claim 2, Waggle discloses the tool body according to claim 1, Waggle also discloses that for each first groove and/or each second groove, as seen in a sectional view  orthogonal to a length extension of the groove (as in Figure 5 below), the concave groove profile extends between a first end point (15 as in annotated Figure 5 below) and a second end point (16 as in annotated Figure 5 below), wherein a first tangent (z1 as in annotated Figure 5 below) to the concave groove profile at the first end point (15 as in annotated Figure 5 below) and a second tangent (z2 as in annotated Figure 5 below) to the concave groove profile at the second end point (16 as in annotated Figure 5 below) intersect below the concave groove profile, forming an angle (δ as in annotated Figure 5 below).

    PNG
    media_image4.png
    660
    715
    media_image4.png
    Greyscale

However, Waggle fails to disclose that the value of the angle is 90° ≤ δ ≤ 175°.
Since Waggle does, however, disclose that the first tangent (z1 as in annotated Figure 5 above) to the concave groove profile at the first end point (15 as in annotated Figure 5 above) and the second tangent (z2 as in annotated Figure 5 above) to the concave groove profile at the second end point (16 as in annotated Figure 5 above) intersect below the concave groove profile, forming the angle (δ as in annotated Figure 5 above); the value of the angle (δ) constitutes a defined angle of the cutting tool’s groove.  Therefore, the value of the angle (δ) of the cutting tool’s groove is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the angle will depend on material being machined and the desired chip removal and chip breaking properties. Therefore, since the general conditions of the claim, i.e. that the cutting tool’s groove is made up of a defined angle, were disclosed in the prior art by Waggle (as annotated in Figure 5 above), it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Waggle’s value of the angle (δ) of the cutting tool’s groove to be within a desired range such as 90° ≤ δ ≤ 175°.  In re Aller, 105 USPQ 233.  
In regards to claim 5, Waggle discloses the tool body according to claim 4, Waggle also discloses that there is a radius of curvature (R1 as in annotated Figure 5 above) or an approximated radius of curvature (R1 as in annotated Figure 5 above) of the arc shaped concave groove profile.
However, Waggle fails to disclose that a value of the radius of curvature R1 is within the range of 1-6 mm.
Since Waggle does, however, disclose that there is a radius of curvature (R1 as in annotated Figure 5 above) or an approximated radius of curvature (R1 as in annotated Figure 5 above) of the arc shaped concave groove profile; the value of radius of curvature (R1) constitutes a defined value of the cutting tool’s groove.  Therefore, the value of radius of curvature (R1) of the cutting tool’s groove is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the value of radius of curvature (R1) will depend on desired reduction of stress concentration between grooves in order to increase overall cutting tool’s strength and fracture prevention. Therefore, since the general conditions of the claim, i.e. that the cutting tool’s groove is made up of a defined radius of curvature, were disclosed in the prior art by Waggle (as annotated in Figure 5 above), it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Waggle’s value of the radius of curvature R1 of the cutting tool’s groove to be within a desired range such as within the range of 1-6 mm.  In re Aller, 105 USPQ 233.  
In regards to claim 11, Waggle discloses the tool body according to claim 1, Waggle also discloses that the first grooves are spaced by a first distance (d1 as in annotated Figure 5 above) and/or the second grooves are spaced by a second distance (d2 as in annotated Figure 5 above).
However, Waggle fails to disclose that the value the first distance (d1) is of 0.5-3 mm and/or the value of the second distance (d2) of 0.5-3 mm.
Since Waggle does, however, disclose that there is a first distance (d1) and/or a second distance (d2); the value of the first distance (d1) and/or the value of the second distance (d2) constitutes a defined value(s) of the cutting tool’s groove(s).  Therefore, the value of the first distance (d1) and/or the value of the second distance (d2) of the cutting tool’s groove(s) is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the value of the first distance (d1) and/or the value of the second distance (d2) will depend on the material being machined and the desired chip removal and chip breaking properties. Therefore, since the general conditions of the claim, i.e. that the cutting tool’s groove is made up of a defined first distance (d1) and/or a second distance (d2), were disclosed in the prior art by Waggle (as annotated in Figure 5 above), it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Waggle’s value of the first distance (d1) and/or a second distance (d2) to be within a desired range such as of 0.5-3 mm and/or of 0.5-3 mm respectively.  In re Aller, 105 USPQ 233.  
In regards to claim 13, Waggle discloses the tool body according to claim 1, Waggle also discloses that on an essentially planar wall surface portion (150), the second grooves extend at an angle with respect to the first grooves (as in Figure 5, refer to an angle formed between each adjacent surfaces of each apex/ridge).
However, Waggle fails to disclose that the value the angle is within the range of 30-90°.
Since Waggle does, however, disclose that the second grooves extend at an angle with respect to the first grooves; the value of the angle constitutes a defined value(s) of the cutting tool’s groove(s).  Therefore, the value of the angle is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the value of the angle to which the second grooves extend with respect to the first grooves will depend on the material being machined and the desired chip removal and chip breaking properties. Therefore, since the general conditions of the claim, i.e. that the second grooves extend at an angle with respect to the first grooves, were disclosed in the prior art by Waggle, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Waggle’s value of the angle to which the second grooves extend with respect to the first grooves to be within the range of 30-90°.  In re Aller, 105 USPQ 233.  
In regards to claim 14, Waggle discloses the tool body according to claim 1, Waggle also discloses that the first grooves and/or the second grooves have a maximum depth (h1 for the first grooves and h2 for the second grooves as in annotated Figure 5 above).
However, Waggle fails to disclose that the value the maximum depth is within the range of 0.03-0.20 mm.
Since Waggle does, however, disclose that the first grooves and/or the second grooves have a maximum depth; the value of maximum depth constitutes a defined value(s) of the cutting tool’s groove(s).  Therefore, the value of the maximum depth is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the value of the depth of the first and/or second grooves will depend on the material being machined and the desired chip removal and chip breaking properties. Therefore, since the general conditions of the claim, i.e. the first grooves and/or the second grooves have a maximum depth, were disclosed in the prior art by Waggle, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Waggle’s value of the maximum depth of the first grooves and/or the second grooves to be within the range of 0.03-0.20 mm.  In re Aller, 105 USPQ 233.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO-2005/016583 teaches that it is known in the art of rotary cutting tools to have a surface pattern being disposed along an entire surface of a chip pocket.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE N RAMOS/Primary Examiner, Art Unit 3722